DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/21/2022 has been entered.
 
Status
This Office Action is responsive to the filing of 07/21/2022. Claims 1-9 are currently under consideration. The Office acknowledges the amendments to claims 1 and 8, as well as the cancellation of claim 9. Claims 21-29 are withdrawn since they are directed to a non-elected invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2014/0187917 (“Clark”) in view of US Patent Application Publication 2018/0303414 (“Toth”), US Patent 5,535,444 (“Grandfield”), and US Patent Application Publication 2006/0062277 (“Friedrich”).
Regarding claim 1, Clark teaches [a] probe (¶ 0024, Figs. 1 and 2, invasive probe in the form of a catheter 28) having a contact force sensor (Abstract, ¶¶s 0026 and 0027 (which mention contact force), and as shown in Fig. 3), the contact force sensor comprising: an elastic element having first and second ends (¶ 0029, Fig. 3, resilient coupling member 60 comprising a coil spring, the coil spring being a part of joint 54, which is described as being elastic in ¶ 0027), the elastic element being disposed along a longitudinal axis of the probe (Fig. 3, coupling member 60 being disposed along the longitudinal axis 25); a transmitter coupled to the first end of the elastic element (Fig. 3, field generator MF, coupled to the distal end of the elastic element by moving, as part of distal portion 13D, based on the deflection facilitated by the elastic element - see ¶¶s 0032, 0027, and 0029) and configured to transmit signals in a predefined frequency in a given range of frequencies (¶ 0046 describes field generator MF as transmitting signals at a selected frequency (i.e., a pre-defined frequency) in a range between 16 kHz and 25 kHz); a receiver having multiple receiving antennas arranged in a plane perpendicular to the longitudinal axis of the probe (Fig. 3, coils S1, S2, and S3 arranged about the longitudinal axis. I.e., although they have a longitudinal component, they are arranged in a plane perpendicular to the longitudinal axis), the receiver being coupled to the second end of the elastic element and configured to receive the signals from the transmitter (the sensor coils S1, S2, and S3 generate different signals based on their proximity to the magnetic fields created by MF - ¶¶s 0031 and 0032. The sensor coils are coupled to the proximal end of the elastic element by sensing relative position changes, as part of proximal portion 13P, facilitated by the elastic element - see ¶¶s 0032, 0027, and 0029); …
Clark does not appear to explicitly teach the contact force sensor comprising multiple … amplifiers, which are configured to amplify the signals received by the multiple receiving antennas, respectively, to increase their signal to noise ratio, each … amplifier being electrically coupled to a respective receiving antenna of the multiple receiving antennas … .
Toth teaches a guidewire comprising a sensing tip, the sensing tip coupled to a high fidelity amplifier located nearby (claim 162), e.g. in a microcircuit (claims 165 and 166). The microcircuit comprises a recording front end that is located within a few inches of the sensing elements (Fig. 15a, ¶¶s 0362 and 0363). Toth teaches that one or more secondary sensors, including e.g. an interfacial load sensor (i.e., a contact force sensor), can each be coupled to a respective secondary amplifier (claim 167). The amplifiers are configured to amplify received signals in a user-selectable manner (¶ 0278).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate amplifiers with each sensor/antenna of Clark (Clark: sensor coils S1, S2, and S3 being antennas), for the purpose of amplifying the sensed signals as close as possible to the source (Toth: ¶ 0207), enabling low-noise recording of even small signals (Toth: ¶ 0276, i.e., increasing signal-to-noise ratio), and for the purpose of minimizing the number of wires needed to extend to the proximal end of the probe (Toth: ¶ 0363).
Clark-Toth does not appear to explicitly teach the amplifiers being narrow-band amplifiers.
	Grandfield teaches that a narrow-band amplifier is a conventional type of RF amplifier (col. 6, lines 55-64).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the amplifiers of the combination narrow-band amplifiers, as in Grandfield, as the simple substitution of one amplifier arrangement (the one of Toth) for another (that of Grandfield) with predictable results (amplifying the received signals according to conventional means - also see Toth: ¶ 0278, describing user-configurable bandwidth, and ¶ 0276, describing low-noise detection of desired signals).
Clark-Toth-Grandfield does not appear to explicitly teach each amplifier comprising a resonant circuit configured to have a range of resonance frequencies that match the range of frequencies of the signals transmitted by the transmitter.
Friedrich teaches a narrowband amplifier (¶¶s 0036 and 0041, Fig. 4, narrowband amplifier 8) that comprises field effect transistors (Fig. 4, FETs 18-1, 18-2, 23-1, and 23-2, as described in ¶¶s 0041 and 0042) and associated resonant circuits, which are used together to select desired channels (Abstract and ¶¶s 0044 and 0045, describing the resonant frequency being set for selecting the desired channel - also see ¶ 0039, describing matching frequency bands between the transmitter 1 and receiver 4). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use this resonant circuit/FET arrangement with the amplifiers of the combination, for the purpose of enabling selection of a particular frequency band/channel from a range of frequencies, including those outputted by the field generator of Clark, thereby improving detection by enabling specific signal identification (Friedrich: Abstract and ¶¶s 0041-0044, the transistors, together with the resonant circuits, enable channel selection).
Regarding claim 2, Clark-Toth-Grandfield-Friedrich teaches all the features with respect to claim 1, as outlined above. Clark-Toth-Grandfield-Friedrich further teaches the probe being configured to communicate with a processor, which is configured to receive the signals amplified by the multiple narrow-band amplifiers, and to estimate, based on the received signals, a deflection of the first end relative to a longitudinal axis of the elastic element at the second end (Clark: ¶ 0032, the processor 36 receives the signals and calculates an angular deflection of the distal portion 13D relative to the proximal portion 13P. Because the elastic joint 54 is between the distal portion 13D and proximal portion 13P (¶ 0027), the deflection occurs between the first and second ends (i.e., relative to a point at the second end corresponding to the longitudinal axis of the elastic joint) - also see ¶¶s 0004, 0005, 0030, and 0031).
Regarding claim 3, Clark-Toth-Grandfield-Friedrich teaches all the features with respect to claim 1, as outlined above. Clark-Toth-Grandfield-Friedrich further teaches wherein the signals comprise radio-frequency (RF) signals (Clark: ¶ 0046, field generator MF generates frequencies in the range between about 16 kHz and 25 kHz, which is the radio-frequency range, as evidenced by ¶ 0007 of US Patent Application Publication 2013/0324911 (“Ohri”) - “Radio-frequency (RF) and microwave (MW) energy are electromagnetic radiation in the frequency ranges of 3 kilohertz (kHz) to 300 Megahertz (MHz), and 300 MHz to 300 gigahertz (GHz), respectively”).
Regarding claim 5, Clark-Toth-Grandfield-Friedrich teaches all the features with respect to claim 1, as outlined above. Clark-Toth-Grandfield-Friedrich further teaches wherein the transmitter comprises one or more coils (Clark: Fig. 3, MF, ¶ 0026).
Regarding claim 6, Clark-Toth-Grandfield-Friedrich teaches all the features with respect to claim 1, as outlined above. Clark-Toth-Grandfield-Friedrich further teaches wherein the multiple receiving antennas comprise one or more respective coils (Clark: Fig. 3, S1, S2, and S3, ¶ 0031).
Regarding claim 7, Clark-Toth-Grandfield-Friedrich teaches all the features with respect to claim 1, as outlined above. Clark-Toth-Grandfield-Friedrich further teaches wherein each of the narrow-band amplifiers comprises a respective field effect transistor (FET) (Friedrich, as above, teaches a narrowband amplifier (¶¶s 0036 and 0041, Fig. 4, narrowband amplifier 8) that comprises a field effect transistor (Fig. 4, FETs 18-1, 18-2, 23-1, and 23-2, as described in ¶¶s 0041 and 0042)).
Regarding claim 8, Clark-Toth-Grandfield-Friedrich teaches all the features with respect to claim 7, as outlined above. Clark-Toth-Grandfield-Friedrich further teaches wherein each narrow-band amplifier resonant circuit is coupled to the FET (Friedrich: as shown in Fig. 4 - also see Abstract and ¶¶s 0044 and 0045, describing resonant circuits whose resonant frequency is set for selecting a desired channel; and see ¶ 0039, describing matching frequency bands between the transmitter 1 and receiver 4).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Clark-Toth-Grandfield-Friedrich in view of US Patent Application Publication 2014/0247152 (“Proud”).
Regarding claim 4, Clark-Toth-Grandfield-Friedrich teaches all the features with respect to claim 1, as outlined above. Clark-Toth-Grandfield-Friedrich does not appear to explicitly teach wherein the transmitter comprises a dipole radiator.
Proud teaches that dipole antennas can be used instead of magnetic-type antennas for transmit and receive antenna systems (¶ 0274, the transmission being radiation).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a dipole radiator/antenna in the combination, as in Proud, as the simple substitution of one known type of transmission antenna (the magnetic one of Clark) for another (the electric one of Proud) with predictable results (generation of an electromagnetic field that can be detected by the sensor coils S1, S2, and S3 of Clark).

Response to Arguments
Applicant’s arguments filed 07/21/2022 have been fully considered, but they are not persuasive, as already indicated in the Advisory Action of 08/03/2022. 
The Office maintains that the teachings of Friedrich (and the way the Office cited to these teachings) are neither unclear nor deficient. Although ¶ 0039 of Friedrich corresponds to Fig. 3, this figure includes the narrowband amplifier 8. I.e., even though Fig. 4 is a detail view of amplifier 8, the disclosure with respect to Fig. 3 (including ¶ 0039) still has teachings that pertain to amplifier 8. Therefore, the amplifier in Figs. 3 and 4 has associated field effect transistors and resonant circuits as already described. 
These are used to select desired channels (as clearly described in ¶¶s 0044 and 0045). In the above rejection, the teachings of ¶ 0039 are merely relied on as additional evidence. I.e., they are not critical to teach the claim language of resonant circuits having a range of resonance frequencies that match a range of frequencies which can be outputted by a transmitter. ¶ 0044 explains that the amplifier 8 of the receiver 4 has resonant circuits which can tune the amplifier to the frequencies transmitted by the transmitter 1 ("the resonant frequency of the two resonant circuits is set ... for the purpose of selecting the transmission channel in line with the agreed sequence of transmission channels." I.e., the resonant frequency is set to match the frequency of the transmission channel). ¶ 0039 explains that the transmitter 1 and receiver 4 agree to a particular sequence of transmission channels each having their own frequency bands ("divided into frequency bands... and is allocated to corresponding channels"). The receiver is then "hopping to and fro between the various frequency bands... in order to operate in sync with the [transmitter] 1." This is a matching of frequency bands between the transmitter 1 and receiver 4. The agreed-upon sequence allows the frequencies to match. If e.g. the sequence were not followed, the transmitter 1 could be transmitting a frequency band which the receiver 4 was not tuned to receive. ¶ 0045 and Fig. 5 show how the resonant frequencies change along the entire frequency range. These frequencies match/agree with the transmitted frequency bands in the range, even preferably having the same frequency bandwidth (¶ 0045).
Therefore, all claims remain rejected in light of the prior art.

Conclusion    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY SHOSTAK whose telephone number is (408) 918-7617.  The examiner can normally be reached Monday - Friday 7 am - 3 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims, can be reached at (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


                                                                                                                                                                                                        

/ANDREY SHOSTAK/Primary Examiner, Art Unit 3791